DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 9-21 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 9-21 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 01/07/2021, 01/21/2021 and 11/24/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite because in light of the disclosure it is unclear whether the terms “a first mark, a second mark”, “a plurality of first through holes” and “a plurality of second through holes” are referring to the marks and holes  recited in claim 9 or to some other elements.
Dependent claims 11-18 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Castan (U.S. Pat. No. 1692149).

	Regarding claim 9, Castan teaches a mounting plate comprising:
a marking structure (Fig. 1) comprising:
a plurality of through holes (C1, C2, C3 and/or C4 see annotated figure below) arranged sequentially in at least one predetermined direction; and
a scale mark (at annotations b, e and/or c) corresponding to the plurality of through holes and configured to indicate a distance between at least some of the plurality of through holes.

    PNG
    media_image1.png
    532
    623
    media_image1.png
    Greyscale


Regarding claim 10, Castan teaches the marking structure comprises:
a first mark comprising a plurality of first through holes (one of C1, C2, C3 or C4) of the plurality of through holes, the first through holes being arranged at intervals in a first direction; and
 	a second mark comprising a plurality of second through holes (other of C1, C2, C3 or C4) of the plurality of through holes, the second through holes being arranged at intervals in a second direction perpendicular to the first direction.
Regarding claim 11, Castan teaches the plurality of first through holes (C2) are arranged at equal intervals in the first direction; and the plurality of second through holes (C1) are arranged at equal intervals in the second direction.
Regarding claim 12, Castan teaches the plurality of first through holes (C1 or C2) are arranged at equal intervals in the first direction; and the plurality of second through holes (C3) are arranged at unequal intervals in the second direction.
Regarding claim 13, Castan teaches the plurality of first through holes (C3) are arranged at unequal intervals in the first direction; and the plurality of second through holes (C1 or C2) are arranged at equal intervals in the second direction.
Regarding claim 14, Castan teaches the plurality of first through holes (C3) are arranged at unequal intervals in the first direction; and the plurality of second through holes (C4) are arranged at unequal intervals in the second direction.
Regarding claim 15, Castan teaches the first mark is disposed at a center position (C5 see annotated figure below) of the mounting plate in the second direction; one of the second through holes is aligned with the first mark in the first direction; and remaining ones of the second through holes are arranged at left and right sides of the one of the second through holes.
Regarding claim 16, Castan teaches the scale mark comprises one or more indication lines (indication lines of Castan defining scale) extending in the first direction, each of the one or more indication lines being connected between two adjacent ones of the first through holes (see Fig. 1 for configuration).
Regarding claim 17, Castan teaches the scale mark comprises one or more indication lines (indication lines of Castan defining scale) extending in the second direction, each of the one or more indication lines being connected between two adjacent ones of the second through holes (see Fig. 1 for configuration).
Regarding claim 18, Castan teaches the scale mark comprises:
one or more first indication lines (indication lines of Castan defining scale along one of vertical or horizontal axis) extending in the first direction, each of the one or more first indication lines being connected between two adjacent ones of the first through holes (C1); and one or more second indication lines (indication lines of Castan defining scale along other one of vertical or horizontal axis) extending in the second direction, each of the one or more second indication lines being connected between two adjacent ones of the second through holes.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castan (U.S. Pat. No. 1692149) in view of Baxter (U.S. Pat. No. 3460508).
Regarding claims 19-20, Castan teaches the marking structure.
However, Castan does not explicitly teach the direction marks.
Gosselin teaches the direction marks comprises an arrow
 comprises a direction mark including an arrow (Baxter; 418 and/or 418) pointing to an edge of a structure.
Castan and Baxter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for guidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Castan having the arrow pointing an edge of the plate as specified in claim 19 or two direction marks disposed at two different portions of the mounting plate, respectively, the two direction marks including arrows pointing to opposite directions. The motivation would have been to facilitate the marking for the desired use. Therefore, it would have been obvious to modify Castan as specified in claims 19 and 20.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Castan (U.S. Pat. No. 1692149) in view of Baxter (U.S. Pat. No. 3460508).
Regarding claim 21, Castan teaches the scale mark. However, Castan is silent to disclose the scale mark includes a protrusion structure or a recess structure formed on a surface of the mounting plate. The Examiner take the official notice that providing a protrusion structure or a recess structure formed on a surface of the mounting plate is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Castan having the protrusion or recess structure. The motivation would have been to facilitate the marking for the desired use. Therefore, it would have been obvious to modify Castan as specified in claim 21. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631